DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Based on the original German text, the notion of a constant cross section can in no way be deduced. Figure 3 of the Berg reference shows small grooves but does not explicitly depict them as of constant cross section. All claims presented herein should be allowable over the Berg reference for this reason alone.”
This is not found persuasive. The grooves 15 are shown as consistently thick lines extending across the mattress, and there is nothing in the description to indicate that they are not constant, except for in paragraph 27 which describes removing additional material to create large bends as discussed further below. This further indicates the assumption that the grooves are otherwise all constant in situations where the large bends are not desired. 
When modifying the crosswise grooves 15 (as opposed to the lengthwise ones which are obviously not constant in the transverse direction as they extend lengthwise) to create bends, the desired bend would be in the transverse direction (i.e. a folding of the head end of the mattress toward the foot end at a groove). In attempting to remove cross section to promote a larger such bend, it would not make sense to remove cross section inconsistently, as that would create a warped bend, nor is there any indication that should be done. Thus, even in the case of the thickness of the channels being modified for bends, they would remain constant crosswise (for the transverse channels which are being used in the rejection). 

Dort, wo eine verhaltnismaBig grolBe Biegung erwinscht oder zu erwarten ist, kann zusatzliches Material dadurch weggenommen werden, dass man die Zahl der Kanale und/oder der Querschnitt an Ort und Stelle vergr6lBert. Daneben fordern die Kanale die Liftung und Feuchtigkeitsregulierung der Matratze 1. Mit diesem Zweck konnen die Kanale auch im Wesentlichen rechtwinklig zur Liegeflache in der Matratze 1 angeordnet werden. (Emphasis added) 
The term "an Ort und Stelle" was interpreted as "in place" by the Office', but accurately interpreted means "in the right place" or "on the spot" which pertains to a localized situation.2 Proper translation of the term "an Ort und Stelle" excludes application to an entire groove. Accordingly, the Berg reference does not disclose changing the overall cross section of the groove. Instead, it appears that the Berg reference teaches to locally increase the cross section of the grooves where a bend is desired but does not teach to increase a cross section of an entire groove, wherein the cross section, once increased, still remains constant over the entire extension. All claims presented herein should be allowable over the Berg reference for this additional reason.”
This is not found persuasive. Even if the translation read as Applicant is alleging, the paragraph would then read, “Where a relatively large bend is desired or expected, additional material can be removed by increasing the number of channels and / or the cross-section on the spot. In addition, the channels demand the lifting and moisture regulation of the mattress 1. For this purpose, the channels can also be arranged essentially at right angles to the lying surface in the mattress 1.” Claim 21 (now in claim 14) requires that the cross section of the plurality of recesses is dependent on the thickness of the third layer. The passage in Berg still says that when a relatively large bend is expected or desired, additional material can be removed by increasing the cross section “on the spot”. As discussed above, when creating a bend, you would necessarily remove the material from that entire channel otherwise 
Furthermore, the other option for increasing bend in a section is increasing the number of channels “on the spot”. The spot clearly refers to the spot the bend is desired, and increasing the number of channels would clearly be done by adding an entire additional channel in close proximity to an existing channel at a spot where larger bend was wanted. It would not involve adding a portion of a channel across the bed and stopping that channel somewhere in the middle or side of the mattress. To achieve the same purpose with cross section, likewise the cross section of the entire channel would be increased in thickness across the width of the bed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 14-17, 22-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Berg et al. (DE 10346684 A1).
Regarding claim 14, Berg teaches a mattress, comprising: a longitudinal extent with a head region; a shoulder region; a hip region; a foot region (Figure 1; as shown, the invention is meant to be a mattress meaning it would have a user head, shoulder, hip, and foot region along its longitudinal length (x-axis)); at least one first layer (Figure 1; 2); a second layer (Figure 1; 5); a third layer (Figure 1; 3), and a plurality of recesses in the at least one first layer and/or in the third layer (Figure 3; 15 and Paragraph 27 “Furthermore, 2, 3 channels can be arranged in the lower and / or upper layer. Such channels can extend in the width and / or longitudinal direction of the mattress 1 and thus promote the flexibility of the layers, in a manner comparable to the grooves 15 in FIG. 3.”); wherein the second layer comprises spring elements (Figure 1; 5 and Paragraph 16) and is arranged between the at least one first layer and the third layer, wherein a thickness of the third layer, which is defined as a distance of an outer surface (Figure 1; top of layer 3 (i.e. where 3 is pointing in Figure 1)), which faces away from the second layer, of the third layer from the second layer, varies locally to an extent which goes beyond an extent which is predetermined by a surface structure of the third layer on the outer surface (Figure 1; 3, as shown) wherein the variation in the thickness of the third layer occurs in a direction of the longitudinal extent (Figure 1; as shown, the thickness varies along the x axis as shown), the mattress also extends in a transverse direction perpendicular to the longitudinal extent, and wherein the thickness of the third layer in the transverse direction remains constant at different points of the longitudinal extent (Figure 1; 3, the thickness is continuous in the transverse direction (along the shorter side where 5 is marked; axis y)) wherein the plurality of recesses extends with a constant cross section in the transverse direction (Figure 3; 15 and Paragraph 27 wherein the cross section of the plurality of recesses is dependent on the thickness of the third layer (Paragraph 27 “Whereas relatively large bend is desired or expected, additional material can be removed by increasing the number of channels and / or the cross-section on the spot. In addition, the channels promote ventilation and moisture regulation of the mattress 1. For this purpose, the channels can also be arranged essentially at right angles to the lying surface in the mattress 1.” Examiner notes that the cross section of material to be removed to achieve the desired bend (the relatively large bend referenced) would be dependent on the thickness of the section, as a thicker section would require more material removed to create a larger bend, and vice versa for a thinner section; thus the cross section of the channels is dependent on the thickness of the layer). 
Regarding claim 15, Berg teaches the outer surface of the third layer is flat at least in sections (Figure 1; 3 is flat, as shown). 
Regarding claim 16, Berg teaches the outer surface of the third layer is continuously flat (Figure 1; 3 is flat, as shown). 
Regarding claim 17, Berg teaches the variation in the thickness of the third layer is continuous in one direction (Figure 1; 3, the thickness is continuous in the transverse direction (along the shorter side where 5 is marked; axis y)). 
Regarding claim 22, Berg teaches the thickness of the third layer initially decreases and then increases again in the direction of the longitudinal extent (Figure 1; at the left side of the mattress, the thickness initially gets smaller (moving from where 5 is marked toward where the y axis is drawn) and then increases again). 
Regarding claim 23, Berg teaches the thickness of the third layer decreases in the direction of the longitudinal extent in different regions (Figure 1; 3, leftmost portion decreases, followed by an increase to the left of where 8 is marked, followed by a decrease again leading up to where the y axis is drawn) which are separated by at least one region having an increasing thickness of the third layer, and/or increases in different regions which are separated by at least one region having a decreasing thickness of the third layer.
 Regarding claim 24, Berg teaches a thickness of the at least one first layer, which is defined as a distance of an outer surface which points away from the second layer, of the at least one first layer from the second layer, increases in a direction in which the thickness of the third layer decreases (Figure 1; where T and | are pointing the bottom (first) layer increases in thickness where the top layer decreases), and wherein the thickness of the at least one first layer decreases in a direction in which the thickness of the third layer increases (Figure 1; where D and Il are marked). 
Regarding claim 25, Berg teaches a variation in the thickness of the at least one first layer takes place to an extent which is at least two thirds a thickness of the second layer (Figure 1; the thickness of the bottom layer at the thickest point (such as in sections | and III) is at least two thirds the thickness of the layer 5). m. Regarding claim 26, Berg teaches the variation in the thickness of the third layer takes place to an extent which is at least two thirds of a thickness of the second layer (Figure 1; the thickness of the top layer at the thickest point (such as in section II) is at least two thirds the thickness of the layer 5). n. Regarding claim 27, Berg teaches the at least one first layer and/or the third layer comprises foamed material (Paragraph 17 “The layers 2, 3 are made of an elastic material, in particular a foamed material such as foam rubber or latex rubber or foam plastic such as polyurethane, Bultex®, Framefoam® etc.”).
Regarding claim 28, Berg teaches the spring elements comprise pocket springs, spring cores (Figure 1; spring package 5 is a spring core) and/or foamed material springs. Claim Rejections - 35 USC § 103 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability s hall not be negated by the manner in which the invention was made.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (DE 10346684 A1) in view of Poppe (US Patent Application Publication 20100270718). 
Regarding claim 29, Berg does not teach the spring elements comprise foamed material springs having a tubular, resilient body composed of foamed material and forming an outer wall, with holes which extend inward from an outer surface to an inner surface, wherein the holes are arranged in staggered symmetry and are substantially diamond-shaped, and wherein the tubular body has the holes only over a limited part of a surface of the tubular body, the limited part alternating regularly with a limited part of the surface that is not provided with the holes and that forms longitudinally directed reinforcing ribs in the wall of the tubular body. Poppe teaches the spring elements comprise foamed material springs having a tubular, resilient body composed of foamed material and forming an outer wall, with holes which extend inward from an outer surface to an inner surface, wherein the holes are arranged in staggered symmetry and are substantially diamond-shaped, and wherein the tubular body has the holes only over a limited part of a surface of the tubular body, the limited part alternating regularly with a limited part of the surface that is not provided with the holes and that forms longitudinally directed .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (DE 10346684 A1) in view of Biebl (US Patent 10264899)
Regarding claim 32, Berg does not teach recesses of the third layer are largest at an average thickness and smaller at a thickness greater than the average thickness. Biebl teaches recesses of the third layer are largest at an average thickness and smaller at a thickness greater than the average thickness (Figure 3; the grooves are largest (deepest) at the average thickness, (i.e. around where 29 is marked) and smaller at the higher thickness (i.e. around where c4 and c6 are marked). It would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to modify the grooves of Berg to be larger at an average thickness and smaller at a thickness greater than the average thickness to allow for the thicker sections to be more firm and the thinner sections to be less firm and increase user comfort according to individual user preferences on firmness of different support sections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673